 

Exhibit 10.2

 

AMENDMENT TO SEVERANCE AGREEMENT

 

THIS AMENDMENT TO SEVERANCE AGREEMENT (this “Amendment”) is made and entered
into effective as of May 28, 2020 (the “Amendment Effective Date”), by and
between PowerFleet, Inc., a Delaware corporation (the “Company”), and Ned
Mavrommatis (“Executive” and, together with the Company, the “Parties”).

 

WHEREAS, I.D. Systems, Inc. (“I.D. Systems”) and Executive entered into a
Severance Agreement (the “Agreement”) dated September 11, 2009;

 

WHEREAS, effective as of October 3, 2019, I.D. Systems assigned to the Company
all of I.D. Systems’ rights and obligations under the Agreement and Executive
consented to such assignment; and

 

WHEREAS, effective as of May 31, 2020, Executive agreed to temporarily reduce
his annual base salary from $300,000 to $255,000; and

 

WHEREAS, in connection with such reduction in Executive’s annual base salary,
the Parties desire to make certain amendments to the Agreement.

 

NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto hereby agree as follows:

 

1. Section 2(a) of the Agreement is hereby amended and restated in its entirety
to read as follows:

 

“(a) cash payments (collectively the “Severance Payment”) at the rate of
Executive’s annual base salary as in effect immediately prior to the Trigger
Event for a period of 12 months (the “Severance Period”), payable as set forth
below; provided, however, that with respect to any Trigger Event that occurs in
the 2020 calendar year, Executive’s annual base salary shall be deemed to be
$300,000. The Severance Payment shall be made as a series of separate payments
in accordance with the Company’s standard payroll practices (and subject to all
applicable tax withholdings and deductions), commencing with the first regular
payroll date on or immediately following the 60th day after the date of the
Trigger Event;”

 

2. All terms and provisions of the Agreement not amended hereby shall remain in
full force and effect. From and after the date of this Amendment, all references
to the term “Agreement” in this Amendment or the original Agreement shall
include the terms contained in this Amendment.

 

[Signature page follows]

 

   

   

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

  POWERFLEET, INC.                       By: /s/ Chris Wolfe   Name: Chris Wolfe
  Title: CEO

 

  EXECUTIVE:       /s/ Ned Mavrommatis    Ned Mavrommatis

 

   

